[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS
The plaintiff has not allege or otherwise established facts showing that the defendant transacts any business in Connecticut. The statement in the amended complaint that the defendant is "doing business in the State of Connecticut" is merely a conclusion and does not support the court's jurisdiction.
The amended complaint was not served on the defendant and, consequently, the amendment is not sufficient to cure the defect in the return date.
For both of the above reasons, the motion to dismiss is granted.
Maloney, J.